 WM. KUGLER & BRO., INC.427Wm. Kugler & Bro., Inc.andInternational Union ofOperating Engineers,Local Union No.463 and463-C,AFL-CIO. Case 3-CA-4343September 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn June 16, 1971, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel and theUnion filed exceptions to the Trial Examiner'sDecision, the General Counsel filed a supportingbrief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record i in the case, and, except as indicatedin the margin, hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as itsOrder the Recommend-ed Order ofthe Trial Examinerand hereby orders thatthe complaint herein be, and it herebyis, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On January 7, 1971,International Union of Operating Engineers, Local 463 and463-C, AFL-CIO, hereinafter called the Union, filed acharge with the Regional Director for Region 3 of theNational Labor Relations Board, hereinafter called theBoard, alleging that Wm. Kugler & Bro., Inc., hereinaftercalledRespondent, violated Section 8(a)(1) and (5) byvarious acts and conduct. On March 19, 1971, the saidRegionalDirector issued a complaint alleging thatRespondent has failed and refused to bargain with theUnion by bypassing the Union and bargaining directly withemployees and by repudiating and rescinding contractprovisionspreviously agreed upon in the course ofnegotiations on January 6 and again on February 11, 1971.By an answer duly filed the Respondent admitted variousallegations of the complaint but denied the commission ofany unfair labor practices. The matter came on for hearingbefore me on April 29, 1971, in Buffalo, New York. Allparties were present and represented by counsel, All partieshad an opportunity to call witnesses and examine andcross-examine them, to adduce relevant and matenalevidence, to argue on the record and to file briefs. Briefshave been received from the Charging Party and theRespondent.Upon the entire record in this matter and in considera-tion of the briefs I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTIt is alleged and admitted that Respondent is a New Yorkcorporation engaged in the salvaging, processing, sale anddistribution of scrap metal and paper at two plants locatednear Lockport, New York. Respondent annually salvages,processes, sells and distributes, at its two Lockport plants,products valued at about $300,000 of which productsvalued in excess of $100,000 are shipped from said plantdirectly to States of the United States other than the Stateof New York. Respondent is now and has been at all timesmatenal herein an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. I so find.II.THE LABOR ORGANIZATION INVOLVEDiAs the record, exceptions, and briefs in our opinion adequatelypresentthe issues and the positions of the parties, the General Counsel'srequest for rehearing is hereby denied2We do not pass on the alleged illegality of the Union's proposedcheckoff clause, or on the Union's argument that this matter was notproperly before the Trial Examiner or fully litigated, since we find in anyeventinsufficient evidence that the parties had reached final understandingon the termsof a contract It is clear the parties had not agreed on eitherthe generalor particular language of a checkoff clause, and the TrialExaminer seemsnot to have discredited testimony by Respondent that noagreementat all was reached on checkoff The clause as presented by theUnion appears, on its fact, ambiguous In view of this, and the moregeneral confusion about the agreement that even the Union's stewardadmitted to having (see In I of the Trial Examiner's Decision), we areunable to find the General Counsel sustained his burden of proving thatfinalagreementhad been reached. We rely only on the foregoing inadopting the Trial Examiner's dismissal of this allegation of the complaintThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Union has, at least since 1967, represented a unitconsisting of all crane operators, burners, press operators,shear operators,metal sorters,maintenance employees,laborers and mechanics employed at the Respondent'sLockport Junction and West Genesee plants, excluding alloffice clerical employees, professional employees, guardsand supervisors as defined in the Act and all otheremployees, which I find to constitute a unit appropriate forthe purpose of collective bargaining within themeaning of193 NLRB No. 64 428DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 9(b) of the Act. The Union was certified by theNational Labor Relations Board October 9, 1967, as therepresentative of the employees in this unit. Thereafter itentered into a collective-bargaining agreement with theRespondent which, by its terms, expired on November 30,1970.In mid-November 1970 the Union requested Respondenttobargain for a new contract. At the same time itdemanded that Respondent discharge five employees whohad not complied with the union-security clause of theexpiring contract. The Employer, after giving each of thefive employees an opportunity tojoin the Union, which wasdeclinedby the employees, discharged them and soannounced to the Union a week later. For personal reasonsa collective-bargaining session which was scheduled beforethe expiration of the contract had to be put off untilDecember 12, 1970, at which time the parties met.The spokesman for the Respondent was John F. Kugler,the president of the Company. At the negotiating session,according to the credible testimony of the Union's businessagent,EugeneMcCarthy,Kugler informed the unioncommittee that he had to go into the hospital almostimmediately and had no idea how long he would be thereand that he wanted to conclude an agreement prior to hisentry into the hospital. The Union supplied a list of 19subjects on which it desired to negotiate and the Employersupplied a list of subjects on which it chose to negotiate.Bargaining went on for about 4 hours, apparently in a veryconfused state, with various provisions being taken up anddiscussed, dropped in favor of other discussions and thentaken up again.At the end of the negotiation on December 12 theEmployer offered a wage raise of 43 cents for the first yearand 42 cents for the second year of a 2-year contract with aparticipating hospitalization insurance to remain as it thenexisted.The parties agreed that almost all issues wereresolved between them. The Respondent contends thatanother issue with regard to dues deductions was notagreed upon. The Union contends that the Respondentagreed that it would deduct dues from all employees andturn them over to the Union monthly and that to meet theEmployer's complaint that dues deduction was expensive tothe Company, the Employer would be privileged to collecta 1-percent surcharge for the money it collected, that is, itwould be entitled to tack on I-percent service fee forcollection of the dues.The Union agreed to take the wage offer to the employeesand the parties agreed to meet again after Mr. Kugler wasreleased from the hospital. While Mr. Kugler testified thathe had no recollection of the matter being mentioned, I findthat his partner,Mr. Clark, agreed with the Union'sbusiness agent that any wage raise would be retroactive toDecember 14.On December 14, according to the testimony of Kugler,some employees came to him and asked him dust what hiswage raise offer was, stating that the shop steward had toldthem about it and did not appear to understand it. Kuglercalled the shop steward and one of the employees into hisoffice and explained to the shop steward precisely what hisITheshop steward on the witnessstand admitted that he was confusedabout the precise offer of Respondentwage offer was and told him to go ahead and inform theemployees and poll them as to its acceptability.'The parties met again on January 6. The Union's businessagent,McCarthy, brought with him a document that hehimself had prepared purporting to contain the fullagreement between the parties and asked Kugler to sign it.McCarthy stated that the Union was prepared to accept theRespondent's wage offer. Kugler declined to sign thedocument and stated that he had not agreed to the dues-deduction clause and was not satisfied with it. Afterconsiderable discussion and further negotiation the partiesagain reached agreement on all but the dues-deductionclause and apparently, although it is not clear in the record,the Union announced that it would strike. After the strikecommenced both parties shifted their positions in variousrespects.TheGeneralCounsel contends that the interviewbetween Kugler and the shop steward on December 14, asrecited above, constituted an attempt to circumvent theUnion and to bargain individually with the employees. I amnot convinced that the evidence reveals that such was thecase. As I see it Kugler did no more than straighten out theconfusion of the shop steward with regard to his offer andsend him on his way to poll the employees as the Union hadstated would be done. There was no attempt, revealed inthe evidence, on the part of Kugler to change anyagreement reached with the Union or to do anything otherthan make clear what his offer had been. I shall recommendthat the complaint insofar as this is alleged to be a violationbe dismissed.The General Counsel contends that by withdrawing fromthe tentatively agreed-upon proposal regarding duesdeduction without good cause Respondent evidenced alack of good-faith bargaining in violation of Section 8(a)(5).Generally speaking this legal principle is well established.2However, in the instant circumstances other considerationsmust prevail. The record contains the document which waspresented on January 6 by the Union to Respondent. Thedocument purports to be an agreement which provides foramendments to the last prior contract. Paragraph 6 thereofis the paragraph relating to the dues checkoff which Kuglertestified was the sole issue remaining and was the issue thatprevented agreement on January 6. That paragraph statesas follows:Dues and Application check-off shall be theresponsibility of the Wm. Kugler & Bro., Inc. and shallbe paid monthly to Local 463 and the Company shall besolely responsible in this matter. The Company isgranted the privilege of charging 1% per month for eachemployee working under this contract.As I read this article it appears to me to be ambiguousand, resolving the ambiguity against the party who causedthe document to be drafted, that is to say the Union,unlawful. The paragraph appears to require Respondent toforce its employees to sign checkoff authorizations or tocheck the moneys off without authorizations, either ofwhich are actions by Respondent that would be unlawful,and grants Respondent the "privilege" of assessing anadditional 1 percent against the employees for so doing.2American Seating Company of Mississippi v. N L.R B,424 F.2d 106(C.A 5), and cases there cited WM. KUGLER & BRO., INC.A further provision of the purported agreement reads asfollows:13.The Company shall immediately reimburse Local463 if any of the following men are hired in any capacityother than clerical for the full initiation fee. One ormore days shall make the Company responsible for thefollowing: Jack Carew; Kenny Miller; Andy Clinch; EliNelson; Leroy Buncy.This paragraph too appears to be unlawful in its intent,providing that full initiation fee shall be paid for any of thefive men3 even though they should work only a few days.This would appear to be an exaction illegal under Section302 of the Act.I cannot find Respondent guilty of a refusal to bargain inwithdrawing from an illegal agreement, for no matter whatreason. It does not appear that Kugler viewed either of theprovisions recited above as unlawful nor was the matterraised inthe trial of thismatter inany regard. Neverthelessinmy opinion Respondent was not only privileged towithdraw from an agreement containing illegal language, asset forth above, but was under a duty to do so.Finally the General Counsel contends that at a negotiat-ingmeetingon February 11, 1971, Respondent againviolated the Act by repudiating and rescinding all contractprovisions which were previously agreed upon in the courseof negotiations. At this time the parties had changed theirposition in various respects and the Union continued topress for its agreement for dues deduction. The agreements429fromwhichRespondent withdrew, according to thetestimony of the Union's business agent,McCarthy,are thesame agreements which the Union contends Respondentrepudiated and rescinded on January 6 and include the twoset forth above. I am not convinced that the purposes of theAct would be fulfilled byissuing a bargaining order underthe circumstances of this case. As far as the record revealstheUnion has at all times since December 12 insisted onthe inclusion in the contract of the illegal provisions I havefound. This in itself is warrant for Employer to decline tobargain thereupon. Accordingly I shall recommend that thecomplaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent is an employerengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The General Counsel has not shown by a preponder-ance of the evidence that any unfair labor practice wascommitted by Respondent.RECOMMENDED ORDERIrecommend that the complaintbe dismissed in itsentirety-3Presumably these are the five mendischarged by the Employer inNovember at the demandof the Union